DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13 and 20 objected to because of the following informalities:  Claims 13 and 20 disclose “a second groove” and “a second bulge” before any mention of a first groove and a first bulge, respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10-13, 17, 18 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 10-13, 17 and 20 recite the limitation "the first edge".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al. (US 2018/0203318 A1).
Re claims 1 and 15, Abe et al. discloses a device wherein the device comprises a first substrate (BS); a second substrate (FS) disposed opposite to the first substrate; and a liquid crystal layer (LCL) sandwiched between the first substrate and the second substrate; wherein the outer peripheral area of the first substrate comprises a glass substrate (BSG); a first metal layer (WL1) is formed on the glass substrate; an insulating layer (IOI) is formed on the first metal layer; a second metal layer (WL2) is formed on the insulating layer; a passivation protective layer (OI) is formed on the second metal layer; wherein the glass substrate comprises a cutting edge (BSs1); a distance between the second metal layer and the cutting edge of the glass 
Re claim 4, Abe et al. discloses a device wherein a side of the second metal layer (WL2) close to the cutting edge of the glass substrate (BSG) and a side of the insulating layer (IOI) close to the cutting edge of the glass substrate is stepped (Fig. 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5-7, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al.
Re claims 2 and 3, Abe et al. discloses a the device wherein the first metal layer (WL1) comprises a first side close to the cutting edge of the glass substrate; the second metal layer (WL2) comprises a second side close to the cutting edge of the glass substrate, but does not disclose the device wherein a distance between the second side of the second metal layer and the cutting edge of the glass substrate is 1.5 microns to 2.5 microns or 2 microns longer than a distance of the first side of the first metal layer and the cutting edge of the glass substrate.

Re claim 5, Abe et al. discloses a device wherein an angle is formed between a side edge of the second metal layer (WL2) close to the cutting edge of the glass substrate (BSG) and a bottom edge of the second metal layer (Fig. 7), but does not explicitly disclose the device wherein the angle ranges from 20-80 degrees.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the angle ranges from 20-80 degrees.  As shown in Fig. 7, the angle formed between the side edge of the second metal layer and the bottom edge of the second metal layer is close to at least 80 degrees.  Therefore, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close” (MPEP 2144.05).  Furthermore, "[W]here the general conditions 
Re claims 6 and 7, Abe et al. does not disclose the device wherein the second metal layer ranges from 0.3-0.7 microns in thickness or 0.5 microns.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the second metal layer ranges from 0.3-0.7 microns in thickness or 0.5 microns.  Abe et al. discloses that the thickness of the second metal layer (WL2) may be determined in order to obtain a narrowed pitch (paragraph 0099). Therefore, determining the thickness of the second metal layer in order to obtain a desired pitch is based on a result effective variable, requiring routine skill in the art.
Re claim 14, Abe et al. discloses a device wherein the device comprises a first substrate (BS); a second substrate (FS) disposed opposite to the first substrate; and a liquid crystal layer (LCL) sandwiched between the first substrate and the second substrate; wherein the outer peripheral area of the first substrate comprises a glass substrate (BSG); a first metal layer (WL1) is formed on the glass substrate; an insulating layer (IOI) is formed on the first metal layer; a second metal layer (WL2) is formed on the insulating layer; a passivation protective layer (OI) is formed on the second metal layer; wherein the glass substrate comprises a cutting edge (BSs1); a distance between the second metal layer and the cutting edge of the glass substrate is greater than a distance between the first metal layer and the cutting edge of the glass substrate (Fig. 5, ref. WL1, WL2), the second side of the second metal layer and a side of the insulating layer close to the cutting edge of the glass substrate is stepped (Fig. 7), but does not disclose the device wherein a distance between the second side of the second metal layer and the cutting edge of the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein a distance between the second side of the second metal layer and the cutting edge of the glass substrate is 1.5 microns to 2.5 microns longer than a distance of the first side of the first metal layer and the cutting edge of the glass substrate. Abe et al. discloses that the difference between the distance between the second side of the second metal layer and the cutting edge of the glass substrate and a distance of the first side of the first metal layer and the cutting edge of the glass substrate is determined by the distance between the contact section CN1 and the terminal T section (Fig. 6).  Determining the difference of the distance between the second side of the second metal layer and the cutting edge of the glass a distance of the first side of the first metal layer and the cutting edge of the glass substrate in order to obtain a desired distance between the contact section CN1 and the terminal T section is based on a result effective variable requiring routine skill in the art. 
Abe et al. also does not disclose the device wherein a thickness of the second metal layer is 0.5 microns.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein a thickness of the second metal layer 0.5 microns.  Abe et al. discloses that the thickness of the second metal layer (WL2) may be determined in order to obtain a narrowed pitch (paragraph 0099). Therefore, determining the thickness of the second metal layer in order to obtain a desired pitch is based on a result effective variable, requiring routine skill in the art.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein an angle formed between a side edge of the second side of the second metal layer close to the cutting edge of the glass substrate and a bottom edge of the second metal layer ranges from 20-80 degrees.  As shown in Fig. 7, the angle formed between the side edge of the second metal layer and the bottom edge of the second metal layer is close to at least 80 degrees.  Therefore, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close” (MPEP 2144.05).  Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.05). 
Re claim 16, Abe et al. discloses a the device wherein the glass substrate comprises the cutting edge (BSs1); the first metal layer (WL1) comprises a first side close to the cutting edge of the glass substrate; the second metal layer (WL2) comprises a second side close to the cutting edge of the glass substrate, wherein the second side of the second metal layer and a side of the insulating layer close to the cutting edge of the glass substrate is stepped (Fig. 7), but does not disclose the device wherein a distance between the second side of the second metal layer and the cutting edge of the glass substrate is 1.5 microns to 2.5 microns longer than a distance of the first side of the first metal layer and the cutting edge of the glass substrate.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein a distance between the second side of 
Furthermore, Abe et al. does not explicitly disclose the device an angle formed between a side edge of the second side of the second metal layer close to the cutting edge of the glass substrate and a bottom edge of the second metal layer ranges from 20-80 degrees.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein an angle formed between a side edge of the second side of the second metal layer close to the cutting edge of the glass substrate and a bottom edge of the second metal layer ranges from 20-80 degrees.  As shown in Fig. 7, the angle formed between the side edge of the second metal layer and the bottom edge of the second metal layer is close to at least 80 degrees.  Therefore, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close” (MPEP 2144.05).  Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.05). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein a thickness of the second metal layer 0.5 microns.  Abe et al. discloses that the thickness of the second metal layer (WL2) may be determined in order to obtain a narrowed pitch (paragraph 0099). Therefore, determining the thickness of the second metal layer in order to obtain a desired pitch is based on a result effective variable, requiring routine skill in the art.

Allowable Subject Matter
Claims 8-13 and 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specification, claim 8) the display panel according to claim 1, wherein a first convex block is disposed on the glass substrate; the first metal layer comprises a first side close to the cutting edge of the glass substrate; the first convex block is disposed between the first side of the first metal layer and the first edge; the first convex block and the first metal layer are formed by a same process; a height of the first convex block is no more than a thickness of the first metal layer; the first convex block is insulated from a circuit disposed on the first substrate; claim 9) the display panel according to claim 1, wherein a second convex block is disposed on the insulating layer; the first metal layer comprises a first side close to the cutting edge of the glass claim 10) the display panel according to claim 1, wherein a first groove is disposed on the insulating layer; the second metal layer comprises a second side close to the cutting edge of the glass substrate; the first groove is disposed between the second side of the second metal layer and the first edge; the first groove is recessed from the insulating layer to the glass substrate; the first groove and the insulation layer are by the a same process; claim 11) the display panel according to claim 2, wherein the first bulge is arranged on the insulating layer; the first bulge is disposed between the second side of the second metal layer and the first edge the first bulge is raised from a direction from the insulating layer to the second metal layer; the first bulge and the insulating layer are formed by a same process; claim 13) the display panel according to claim 2, wherein a second groove and a second bulge are disposed on the insulating layer; the second groove and the second bulge are disposed between the second side of the second metal layer and the first edge; claim 17) the display device according to claim 16, wherein a first convex block is disposed on the glass substrate; the first convex block is disposed between the first side of the first metal layer and the first edge; the first convex block and the first metal layer are formed by a same process; a height of the first convex block is no more than a thickness of the first metal layer; the first convex block is insulated from a circuit disposed on the first substrate; claim 18) the display device according to claim 16, wherein the first bulge arranged on the insulating layer; the first bulge is disposed between the second side of the second metal layer and the first edge; claim 19) the display device according to claim 16, wherein a second convex block is disposed on the insulating layer: the second convex block is disposed between the first side of the first metal layer and the second side of the second metal layer, the second convex block and the second metal layer are formed by a same process: a height of the second convex block is no more than a thickness of the second metal laver, the second convex block is insulated from a circuit disposed on the first substrate; and claim 20) the display device according to claim 16, wherein a second groove and a second bulge are disposed on the insulating layer; the second groove and the second bulge are disposed between the second side of the second metal layer and the first edge. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294.  The examiner can normally be reached on M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICHARD H KIM/Primary Examiner, Art Unit 2871